FILED
                           NOT FOR PUBLICATION
                                                                               JAN 14 2015
                    UNITED STATES COURT OF APPEALS
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10269

              Plaintiff-Appellee,                D.C. No. 2:12-cr-10490-PHX-
                                                 ROS
  v.

GERARDO GONZALEZ-TORRES,                         MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                     Argued and Submitted December 9, 2014
                            San Francisco, California

Before: PAEZ and TASHIMA, Circuit Judges, and QUIST, Senior District Judge.**


       Appellant Gerardo Gonzalez-Torres appeals his 63-month sentence for

illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). His United

States Sentencing Guidelines calculation included a 16-level enhancement based


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
on prior convictions for putative crimes of violence, pursuant to Guideline §

2L1.2(b)(1)(A). The question presented is whether the district court erred in

imposing the enhancement because the crimes for which Gonzalez-Torres had been

convicted do not constitute crimes of violence under § 2L1.2(b)(1)(A) and because

he had been denied the assistance of an interpreter during the proceedings related

to those convictions. Gonzalez-Torres further argues that the district court erred in

calculating the criminal history points for his prior convictions.

      We review a district court’s interpretation of the Sentencing Guidelines de

novo. See United States v. Soberanes, 318 F.3d 959, 961 (9th Cir. 2003). Where

a defendant does not object to the district court’s sentencing procedure, we review

alleged procedural errors for plain error. See United States v. Blinkinsop, 606 F.3d
1110, 1114 (9th Cir. 2010).

      Because the parties are familiar with the facts, we recite them only as

necessary to illuminate our disposition. We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      1.     Gonzalez-Torres was previously convicted of committing two

separate felonies in North Carolina: assault with a deadly weapon inflicting serious

injury, N.C. Gen. Stat. § 14-32(b), and discharge of a weapon or firearm into

occupied property, N.C. Gen. Stat. § 14-34.1. Gonzalez-Torres argues that those


                                          2
convictions do not constitute crimes of violence, and that the district court thus

erred in imposing the 16-level enhancement. Gonzalez-Torres did not object or

call into question the conclusion that he had been convicted of a crime of violence.

Therefore, his claim is subject to the plain error standard of review. See Untied

States v. Gonzalez-Aparicio, 663 F.3d 419, 426-27 (9th Cir. 2011).

       To satisfy the plain error standard, Gonzalez-Torres must demonstrate that

there is “(1) error that is (2) plain, (3) affects substantial rights, and (4) seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” United

States v. Cruz, 554 F.3d 840, 845 (9th Cir. 2009) (internal quotation marks

omitted). Plain error is “error that is so clear-cut, so obvious, a competent district

judge should be able to avoid it without benefit of objection.” Gonzalez-Aparicio,
663 F.3d at 428 (internal quotation marks omitted). Gonzalez-Torres does not

demonstrate that the district court’s conclusion that he had been convicted of a

crime of violence constituted error that was clear-cut or obvious. Accordingly, this

argument fails.

       2.     Gonzalez-Torres next attempts to collaterally attack his North

Carolina convictions. Although the record of the relevant proceedings

demonstrates that Gonzalez-Torres was provided with an interpreter, Gonzalez-

Torres argues that the record does not prove that he could understand his


                                             3
interpreter or that the interpreter aided in communications with his attorney.

“[T]he Constitution requires only that collateral attacks in illegal re-entry after

deportation proceedings be allowed on convictions obtained in violation of the

right to counsel.” United States v. Gutierrez-Cervantez, 132 F.3d 460, 462 (9th

Cir. 1997). Gonzalez-Torres was provided with an attorney that he admits was

competent, and he was provided with an interpreter. Gonzalez-Torres does not

identify any specific inaccuracy of interpretation or reason to doubt whether he

could communicate with counsel. On this record, he has not demonstrated that his

convictions were obtained in violation of the right to counsel.

      3.     Finally, Gonzalez-Torres argues that the district court erred in

calculating the criminal history points for his North Carolina convictions. The

district court properly assessed three criminal history points for Gonzalez-Torres’s

first felony conviction, and one additional point for each of the three additional

convictions. See U.S.S.G. § 4A1.1(a),(c). Accordingly, there was no error.

      AFFIRMED.




                                           4